UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04025 AMERICAN CENTURY MUNICIPAL TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 05-31 Date of reporting period: 11-30-2010 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORTNOVEMBER 30, 2010 High-Yield Municipal Fund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five States & Territories 8 Top Five Sectors 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 26 Other Information Proxy Voting Results 31 Additional Information 32 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended November 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economic and Market Rebound Municipal bonds (munis) produced mostly modest, positive returns in the six months ended November 30, 2010 (see the accompanying table). Economic and market data in this period were mixed. On the one hand, the housing market remained weak and the unemployment rate rose to 9.8% in November, while the European sovereign debt crisis flared up again, reigniting worries about the health of the global economy and financial system. On the other hand, manufacturing activity and consumer confidence improved, while corporate profits remained strong. Worries about the health of the economy and potential deflation led the Federal Reserve in November to initiate another round of government bond purchases to boost the money supply (so-called “quantitative easing”). Investors reacted by selling Treasury debt, reflecting skepticism about the plan’s objectives, and belief that further monetary easing presents undue risk of future inflation. As a result, bonds ended the period on a down note, giving back some of their earlier gains. Municipal Market Review Slow, steady improvement in economic and market conditions benefited credit-sensitive munis. Those conditions also meant that non-rated and lower-rated munis generally outperformed those rated AAA and AA. Looking at returns by sector, municipal general obligation debt generally performed better than revenue and pre-refunded securities for the six months. However, munis trailed Treasury securities, largely as a result of muni market volatility toward the end of the reporting period. We believe the recent muni market turmoil occurred for reasons both emotional and fundamental, including U.S. housing and labor market stagnation and their impact on tax receipts; persistent budget imbalances in some state and local governments; proposed federal tax-cut extensions; uncertainty about the federally subsidized Build America Bonds program and other federal support for state and local programs; a wave of negative muni credit publicity; and near-term supply surges and demand declines. This turmoil, which is part of the market’s long, slow healing process from the 2008 financial crisis, opened potential buying opportunities for long-term investors. We believe muni credit, though under pressure, will be mostly resilient. U.S. Fixed-Income Total Returns For the six months ended November 30, 2010* Barclays Capital Municipal Market Indices Barclays Capital U.S. Taxable Market Indices 7 Year Municipal Bond 2.78% Aggregate Bond 3.85% Municipal High Yield Bond 2.67% Treasury Bond 3.74% Municipal Bond 1.12% *Total returns for periods less than one year are not annualized. Long-Term Municipal Bond 0.06% 3 Performance Total Returns as of November 30, 2010 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class ABHYX 0.75% 7.46% 1.52% 4.41% 4.23% 3/31/98 Barclays Capital Municipal Bond Index(3) — 1.12% 4.76% 4.67% 5.30% 5.12% — Barclays Capital Long-Term Municipal Bond Index — 0.06% 6.14% 3.70% 5.53% 5.20% — Lipper High-Yield Municipal Debt Funds Average Returns — 1.21% 7.87% 1.78% 4.04% 3.50% — Investor Class’s Lipper Ranking as of November 30, 2010 as of December 31, 2010 — — — 69 of 116 44 of 116 49 of 75 50 of 76 18 of 62 18 of 62 7 of 41 7 of 41 — Institutional Class AYMIX 0.85% — — — 4.01% 3/1/10 A Class No sales charge* With sales charge* AYMAX 0.62% -3.95% 7.19% 2.36% 1.27% 0.34% — — 3.06% 2.46% 1/31/03 B Class No sales charge* With sales charge* AYMBX 0.25% -4.75% 6.40% 2.40% 0.51% 0.31% — — 2.31% 2.31% 1/31/03 C Class No sales charge* With sales charge* AYMCX 0.36% -0.62% 6.40% 6.40% 0.51% 0.51% — — 2.50% 2.50% 7/24/02 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Effective August 1, 2010, the fund’s benchmark changed from Barclays Capital Long-Term Municipal Bond Index to Barclays Capital Municipal Bond Index. This change was effected to better align the benchmark’s duration with the fund’s duration. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.61% 0.41% 0.86% 1.61% 1.61% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary Portfolio Manager: Steven Permut Performance Summary High-Yield Municipal returned 0.75%* for the six months ended November 30, 2010. By comparison, the Barclays Capital Municipal Bond and Long-Term Municipal Bond indices (which are investment-grade municipal indices) and the Barclays Capital Municipal High Yield Bond Index (a non-investment-grade measure) gained 1.12%, 0.06%, and 2.67%**, respectively. At the same time, the High-Yield Municipal Debt Funds tracked by Lipper had an average return of 1.21%. See page 4 for additional performance comparisons. The portfolio’s average annual returns continued to exceed those of its Lipper group average for the 10 years ended in November (see page 4). Credit, Sector Allocation Explain Relative Performance High-Yield Municipal’s absolute results reflect the challenging environment for municipal bonds (munis) as the reporting period ended (see the Market Perspective on page 3). Key determinants for relative performance were credit and sector positioning. The portfolio holds a little less than half of assets in high-yield munis, so it will tend to outperform investment-grade indices when lower-rated bonds do well. Conversely, our over 50% exposure to higher-rated bonds explains the portfolio’s underperformance of the Barclays Capital Municipal High Yield Bond Index and high-yield funds peer group average. Similarly, our exposure to essential service revenue bonds (e.g., water and sewer bonds) detracted from performance compared with more volatile sectors such as airline, tobacco, and some tax-backed bonds, which outperformed overall in the six-month period. Diversified Approach Limits Exposure to Individual Credit Events We have worked hard in recent years to diversify the portfolio’s holdings to improve liquidity and manage risk. We believe diversification has helped reduce the portfolio’s risk profile and the potential impact from defaults and credit rating downgrades. While we have not avoided credit challenges entirely, reduced positions did help mitigate the impact of a handful of troubled securities. As of November 30, 2010, three residential-development portfolio holdings, representing 1.6% of net assets, were in “technical default”—their issuers were making a significant portion of interest payments from reserves instead of operations—and were valued at approximately 50% of their outstanding principal amount. One security in Illinois, representing 0.5% of net assets, was in “monetary default”—the issuer (a retirement facility operator) has missed interest payments and filed for bankruptcy, and the security was valued at 28% of outstanding principal. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. ** The Barclays Capital Municipal High Yield Bond Index’s average returns were 11.11%, 3.13% and 5.29% for the one-, five- and 10-year periods ended November 30, 2010, respectively. 6 We believe these securities (three of which were discussed in a previous report) have been valued realistically and shouldn’t suffer significant further declines. They do not reflect the overall quality of the portfolio’s holdings, but they do illustrate the credit pressures the muni sector faces. In this environment, we believe our thorough approach to credit analysis and security selection has helped reduce exposure to downgrade and default risk. Municipal Credit Comment We continue to believe that municipal defaults will be relatively rare, especially compared with corporate defaults. Muni credit challenges do exist, but the situation is not as dire as some media reports make it out to be. The media’s focus on a handful of troubled state and local issuers overshadowed 2010’s improvements in state tax receipts and austerity measures taken to achieve municipal financial stability. We do not dispute that prolonged subpar economic growth has put the credit quality of muni issuers under pressure. We expect more credit rating downgrades and a handful of additional defaults at the local level. But that’s far less severe than the broad muni market collapse suggested by the media. We think muni credit quality in general will be resilient. Muni debt service typically has a high priority claim on revenues, and muni issuers can be very resourceful in terms of finding and generating income. Outlook “Our muni market outlook is based upon our macroeconomic outlook, which calls for a slow and steady recovery,” says Steven Permut, senior vice president and senior portfolio manager. “Because municipal credit trends tend to lag changes in the broad economy by 12-36 months, we expect municipal credit to show slow, gradual improvement. But we’ve also seen how negative headlines about a handful of municipal issuers can weigh on the entire market, and we shouldn’t discount that risk going forward.” “In addition,” Permut continues, “developments in Washington are contributing to muni supply and demand concerns and volatility in the near term. The extension of 2001 and 2003 tax cuts dampens the appeal of munis’ tax-free income, while the expiration of the Build America Bonds program should increase tax-exempt bond supply in 2011. But the resulting short-term market swings present the long-term, value-oriented investor with attractive buying opportunities. So, while we will continue to favor higher-quality essential service revenue bonds over higher-volatility securities, we will look to take advantage of market price declines to add select bonds trading at attractive yields that we believe to be out of line with their actual risks.” 7 Portfolio at a Glance As of 11/30/10 Weighted Average Maturity 19.8 years Average Duration (Modified) 7.9 years Yields as of November 30, 2010 30-Day SEC Yield Investor Class 5.37% Institutional Class 5.58% A Class 4.88% B Class 4.35% C Class 4.35% Investor Class 30-Day Tax Equivalent Yields(1) 25.00% Tax Bracket 7.16% 28.00% Tax Bracket 7.46% 33.00% Tax Bracket 8.01% 35.00% Tax Bracket 8.26% The tax brackets indicated are for federal taxes only. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five States & Territories % of net assets as of 11/30/10 Florida 10.7% Illinios 8.8% California 8.0% Colorado 6.9% Texas 6.2% Top Five Sectors % of fund investments as of 11/30/10 Land Based 20% Hospital Revenue 16% Electric Revenue 12% Transportation Revenue 8% Industrial Development/Pollution Control Revenue 8% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2010 to November 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 6/1/10 Ending Account Value 11/30/10 Expenses Paid During Period* 6/1/10 - 11/30/10 Annualized Expense Ratio* Actual Investor Class 0.61% Institutional Class 0.41% A Class 0.86% B Class 1.61% C Class 1.61% Hypothetical Investor Class 0.61% Institutional Class 0.41% A Class 0.86% B Class 1.61% C Class 1.61% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 10 Schedule of Investments NOVEMBER 30, 2010 (UNAUDITED) Principal Amount Value Municipal Securities — 98.2% ALABAMA — 1.5% Courtland Industrial Development Board Environmental Improvement Rev., Series 2003 B, (International Paper Co.), 6.25%, 8/1/25(1) $ $ Selma Industrial Development Board Gulf Opportunity Zone Rev., Series 2010 A, (International Paper Co.), 5.80%, 5/1/34(1) ARIZONA — 5.5% Arizona Health Facilities Auth. Rev., Series 2007 B, (Banner Health), VRN 1.00%, 1/4/11, resets quarterly at 67% of the 3-month LIBOR plus 0.81% with no caps(1) Mohave County Industrial Development Auth. Correctional Facilities Contract Rev., (Mohave Prison, LLC Expansion), 8.00%, 5/1/25(1) Phoenix Civic Improvement Corp. Airport Rev., Series 2008 D, (Senior Lien), 5.25%, 7/1/17(1) Phoenix Civic Improvement Corp. Airport Rev., Series 2008 D, (Senior Lien), 5.25%, 7/1/18(1) Pronghorn Ranch Community Facilities District GO, 6.40%, 7/15/29(1) Quailwood Meadows Community Facilities District GO, 6.00%, 7/15/22(2) Quailwood Meadows Community Facilities District GO, 6.125%, 7/15/29(2) Sundance Community Facilities District GO, 6.25%, 7/15/29(2) Sundance Community Facilities District No. 2 Special Assessment Rev., 7.125%, 7/1/27(2) Sundance Community Facilities District No. 3 Special Assessment Rev., 6.50%, 7/1/29 $ $ CALIFORNIA — 8.0% California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Mobilehome Park Financing Auth. Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36(1) California Municipal Finance Auth. Rev., (Community Hospital of Central California), 5.50%, 2/1/39(1) California Statewide Communities Development Auth. Rev., (Lancer Educational Student Housing), 7.50%, 6/1/42 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Independent Cities Finance Auth. Mobilehome Park Rev., Series 2010 A, (Lamplighter Salinas), 6.15%, 7/15/40(1) Morongo Band of Mission Indians Rev., Series 2008 B, (Enterprise Casino Services), 6.50%, 3/1/28(1)(2) Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.40%, 7/1/23 Palm Springs Airport Passenger Facility Charge Rev., (Palm Springs International Airport), 6.50%, 7/1/27 Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 11 Principal Amount Value Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 $ $ Vallejo Multifamily Housing Rev., Series 1998 B, (Solano Affordable Housing), 8.25%, 4/1/39(2) Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) COLORADO — 6.9% Arkansas River Power Auth. Rev., 5.00%, 10/1/20(1) Colorado Health Facilities Auth. Rev., Series 2010 A, (Total Longterm Care), 6.00%, 11/15/30 (NATL) Colorado Springs Hospital Rev., (Memorial Health System), 6.25%, 12/15/33(1) Denver City and County Airport System Rev., Series 2010 A, 5.00%, 11/15/22(1) Denver Health & Hospital Auth. Healthcare Rev., Series 2009 A, 6.25%, 12/1/33(1) Granby Ranch Metropolitan District GO, 6.75%, 12/1/36 One Horse Business Improvement District Rev., (Sales Tax Sharing), 6.00%, 6/1/24(1) Plaza Metropolitan District No. 1 Tax Increment Allocation Rev., (Improvement Fee), 8.00%, 12/1/25 Regional Transportation District Private Activity Rev., (Denver Transit Partners), 6.00%, 1/15/41 Todd Creek Farms Metropolitan District No. 1 Rev., 5.60%, 12/1/14(3) Todd Creek Farms Metropolitan District No. 1 Rev., 6.125%, 12/1/19(3) CONNECTICUT — 0.4% Connecticut Development Auth. Industrial Rev., (AFCO Cargo Buildings LLC), 8.00%, 4/1/30 DELAWARE — 0.6% Delaware State Economic Development Auth. Rev., (Delmarva Power & Light Co.), 5.40%, 2/1/31(1) $ $ FLORIDA — 10.7% Brevard County Industrial Development Rev., (TUFF Florida Institute of Technology), 6.75%, 11/1/39(1) Broward County Airport System Rev., Series 2009 O, 5.375%, 10/1/29(1) Capital Trust Agency Rev., Series 2010 A, (Air Cargo-aero Miami), 5.35%, 7/1/29(4) Dupree Lakes Community Development District Rev., 6.83%, 11/1/15 Escambia County Solid Waste Disposal System Rev., (Gulf Power Co.), VRDN, 0.40%, 12/1/10(1) Florida Development Finance Corp. Educational Facilities Rev., Series 2010 A, (Renaissance Charter School), 6.00%, 9/15/30 Florida Municipal Power Agency Rev., Series 2008 A, (All-Requirements Power Supply), 5.25%, 10/1/19(1) Hillsborough County Industrial Development Health Facilities Auth. Rev., Series 2008 B, (University Community Hospital), 8.00%, 8/15/19 Prerefunded at 101% of Par(1)(5) Miami-Dade County Aviation Rev., Series 2009 A, 5.50%, 10/1/36(1) Miami-Dade County Health Facilities Auth. Rev., Series 2008 A2, (Miami Children’s Hospital), VRDN, 4.55%, 8/1/13 (NATL)(1) Putnam County Development Auth. Pollution Control Rev., Series 2007 B, (Seminole Electric Cooperative, Inc.), VRDN, 5.35%, 5/1/18 (Ambac)(1) 12 Principal Amount Value South Lake County Hospital District Rev., Series 2010 A, (South Lake Hospital), 6.25%, 4/1/39 $ $ South-Dade Venture Community Development District Special Assessment Rev., 6.125%, 5/1/34 Village Community Development District No. 8 Special Assessment Rev., 6.125%, 5/1/39 GEORGIA — 5.0% Atlanta Tax Allocation Rev., (Princeton Lakes), 5.50%, 1/1/31(2) Atlanta Water & Wastewater Rev., Series 2009 A, 6.25%, 11/1/39(1) De Kalb County Hospital Antic Auth. Rev., (De Kalb Medical Center, Inc.), 6.125%, 9/1/40 Georgia Municipal Electric Auth. Rev., Series 2008 A, (General Resolution), 5.25%, 1/1/19(1) Georgia Municipal Electric Auth. Rev., Series 2008 D, (General Resolution), 6.00%, 1/1/23(1) Marietta Development Auth. Rev., (Life University, Inc.), 7.00%, 6/15/39(1) GUAM — 1.6% Guam Government Department of Education COP., Series 2010 A, (John F. Kennedy High School), 6.625%, 12/1/30(1) Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) Guam Government Waterworks Auth. Rev., 6.00%, 7/1/25(1) HAWAII — 0.6% Hawaii State Department of Budget & Finance Rev., Series 2009 A, (15 Craigside), 9.00%, 11/15/44 ILLINOIS — 8.8% Bedford Park Tax Allocation Rev., 5.125%, 12/30/18 $ $ Bourbonnais Industrial Rev., (Olivet Nazarene University), 5.50%, 11/1/40(1) Chicago Tax Increment Allocation Rev., Series 2004 B, (Pilsen Redevelopment), (Junior Lien), 6.75%, 6/1/22(1) Hampshire Special Service Area No. 13 Special Tax Rev., (Tuscany Woods), 5.75%, 3/1/37(3) Illinois Finance Auth. Rev., (Navistar International Recovery Zone Facility), 6.50%, 10/15/40(1) Illinois Finance Auth. Rev., Series 2007 A, (Sedgebrook, Inc.), 6.00%, 11/15/42(3)(6) Illinois Finance Auth. Rev., Series 2009 A, (Rush University Medical Center Obligation Group), 7.25%, 11/1/30(1) Metropolitan Pier & Exposition Auth. Rev., Series 2002 A, (Capital Appreciation-McCormick Place Exposition), 5.81%, 12/15/31 (NATL)(1)(7) Pingree Grove Special Service Area No. 7 Special Tax Rev., Series 2006-1, (Cambridge Lakes), 6.00%, 3/1/36 Volo Village Special Service Area No. 3 Special Tax Rev., Series 2006-1, (Symphony Meadows), 6.00%, 3/1/36 Yorkville Special Service Area No. 2005-109 Special Tax Rev., Series 2006-105, (Bristol Bay I), 5.875%, 3/1/36 INDIANA — 0.8% Indiana Finance Auth. Rev., (United States Steel Corp.), 6.00%, 12/1/26(1) Indiana Finance Auth. Rev., Series 2009 A, (Drexel Foundation Educational Facility), 7.00%, 10/1/39(1) 13 Principal Amount Value LOUISIANA — 0.6% New Orleans Aviation Board Rev., Series 2009 A, (Consolidated Rental Car), 6.50%, 1/1/40(1) $ $ MARYLAND — 3.3% Anne Arundel County Special Obligation Tax Allocation Rev., (National Business Park), 6.10%, 7/1/40 (NATL) Baltimore Special Obligation Tax Allocation Rev., Series 2008 A, (Resh Park), 7.00%, 9/1/38 Maryland Economic Development Corp. Facilities Rev., (CNX Marine Terminals, Inc.), 5.75%, 9/1/25(1) Maryland Economic Development Corp. Rev., Series 2010 A, (Transportation Facilities), 5.75%, 6/1/35 Maryland Industrial Development Financing Auth. Rev., Series 2005 A, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 MASSACHUSETTS — 1.1% Massachusetts Development Finance Agency Rev., Series 2009 A, (The Groves in Lincoln), 7.875%, 6/1/44 Massachusetts Health & Educational Facilities Auth. Rev., Series 2010 G, (Umass Memorial), 5.00%, 7/1/21(1) MICHIGAN — 0.8% Flint Hospital Building Auth. Rev., (Hurley Medical Center), 7.50%, 7/1/39 Wayne County GO, Series 2009 A, (Building Improvement), 6.75%, 11/1/39(1) MISSOURI — 1.5% 370/Missouri Bottom Road/Taussig Road Transportation Development District Rev., 7.20%, 5/1/33 $ $ Kirkwood Industrial Development Auth. Rev., Series 2010 A, (Aberdeen Heights), 8.25%, 5/15/45 NEBRASKA — 1.1% Santee Sioux Nation Tribal Health Care Rev., (Indian Health Service Joint Venture), 8.75%, 10/1/20(2) NEVADA — 2.5% Henderson Local Improvement District No. T-15 Special Assessment Rev., 6.10%, 3/1/24 Henderson Redevelopment Agency Tax Allocation Rev., Series 2002 B, 7.10%, 10/1/22(1) Henderson Redevelopment Agency Tax Allocation Rev., Series 2002 B, 7.20%, 10/1/25(1) Las Vegas Improvement District No. 607 Special Assessment Rev., 5.50%, 6/1/13(1) Las Vegas Improvement District No. 808 & 810 Special Assessment Rev., (Summerlin Village 23B), 6.125%, 6/1/31 Reno District No. 4 Special Assessment Rev., (Somersett Parkway), 5.20%, 12/1/10 Reno District No. 4 Special Assessment Rev., (Somersett Parkway), 5.45%, 12/1/11 NEW JERSEY — 2.2% New Jersey Economic Development Auth. Rev., Series 2006 B, (Gloucester Marine Terminal), 6.875%, 1/1/37 14 Principal Amount Value New Jersey Economic Development Auth. Rev., Series 2006 C, (Gloucester Marine Terminal), 6.50%, 1/1/15(2) $ $ New Jersey Educational Facilities Auth. Rev., Series 2009 B, (University of Medicine & Dentistry), 7.50%, 12/1/32 NEW MEXICO — 1.2% Cabezon Public Improvement District Special Tax Rev., 6.30%, 9/1/34 Montecito Estates Public Improvement District Levy Special Tax Rev., (City of Albuquerque), 7.00%, 10/1/37 Ventana West Public Improvement District Levy Special Tax Rev., 6.875%, 8/1/33(1) NEW YORK — 3.1% Brooklyn Arena Local Development Corp. Rev., (Barclays Center), 6.25%, 7/15/40(1) Nassau County Industrial Development Agency Continuing Care Retirement Community Rev., Series 2007 A, (Amsterdam at Harborside), 6.50%, 1/1/27 New York State Dormitory Auth. Rev., (Orange Regional Medical Center), 6.25%, 12/1/37(1) Onondaga County Industrial Development Agency Rev., (Air Cargo), 7.25%, 1/1/32(1) NORTH CAROLINA — 5.7% North Carolina Eastern Municipal Power Agency Rev., Series 2009 A, 5.50%, 1/1/26(1) North Carolina Eastern Municipal Power Agency Rev., Series 2010 A, 5.00%, 1/1/21(1) North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/16(1) $ $ North Carolina Municipal Power Agency No. 1 Catawba Electric Rev., Series 2008 A, 5.25%, 1/1/17(1) OHIO — 1.2% Ohio Higher Educational Facilities Rev., (Ashland University), 6.25%, 9/1/24 Pinnacle Community Infrastructure Financing Facilities Auth. Rev., Series 2004 A, 6.25%, 12/1/36(1) OKLAHOMA — 1.2% Oklahoma City Industrial & Cultural Facilities Trust Rev., 6.75%, 1/1/23(1) Tulsa County Industrial Auth. Senior Living Community Rev., Series 2010 A, (Montereau, Inc.), 7.25%, 11/1/40 OREGON — 1.4% Forest Grove Student Housing Rev., (Oak Tree Foundation), 5.50%, 3/1/37(2) Oregon Health & Science University Rev., Series 2009 A, 5.75%, 7/1/39(1) Redmond Airport Rev., 6.25%, 6/1/39 PENNSYLVANIA — 3.2% Allegheny County Industrial Development Auth. Rev., (Environmental Improvements), 6.75%, 11/1/24(1) Allegheny County Industrial Development Auth. Rev., (Environmental Improvements), 6.875%, 5/1/30(1) 15 Principal Amount Value Allegheny County Redevelopment Auth. Tax Allocation Rev., (Pittsburgh Mills), 5.60%, 7/1/23 $ $ Pennsylvania Economic Development Financing Auth. Rev., Series 2009 A, (Albert Einstein Healthcare Network), 6.25%, 10/15/23 Philadelphia Gas Works Rev., Series 2009 A, (1998 General Ordinance), 5.00%, 8/1/16(1) Philadelphia Municipal Auth. Lease Rev., 6.50%, 4/1/39(1) PUERTO RICO — 1.8% Puerto Rico Electric Power Auth. Rev., Series 2010 XX, 5.25%, 7/1/40(1) Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38(1) SOUTH CAROLINA — 0.8% South Carolina Jobs-Economic Development Auth. Hospital Rev., (Palmetto Health), 5.75%, 8/1/39(1) TENNESSEE — 2.7% Chattanooga Health Educational & Housing Facility Board Rev., Series 2005 B, (Campus Development Foundation, Inc. Phase I LLC), 6.00%, 10/1/35(1) Shelby County Health Educational & Housing Facilities Board Rev., Series 2008 C, 5.25%, 6/1/17(1) TEXAS — 6.2% La Vernia Higher Education Finance Corp. Rev., Series 2009 A, (Kipp, Inc.), 6.25%, 8/15/39(1) Love Field Airport Modernization Corp. Special Tax Facilities Rev., (Southwest Airlines Co.), 5.25%, 11/1/40(1) North Texas Thruway Auth. Rev., Series 2008 H, (First Tier), VRDN, 5.00%, 1/1/13(1) Tarrant County Cultural Education Facilities Finance Corp. Rev., (Air Force Village), 6.375%, 11/15/44 $ $ Texas Private Activity Bond Surface Transportation Corp. Rev., (Senior Lien/LBJ Infrastructure), 7.00%, 6/30/40 Texas Public Finance Auth. Charter School Finance Corp. Rev., Series 2010 A, (Cosmos Foundation, Inc.), 6.20%, 2/15/40(1) Travis County Health Facilities Development Corp. Rev., (Westminster Manor Health), 7.125%, 11/1/40 U.S. VIRGIN ISLANDS — 1.3% Virgin Islands Public Finance Auth. Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Auth. Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29(1) VIRGINIA — 1.5% Peninsula Town Center Community Development Auth. Rev., 6.45%, 9/1/37 Washington County Industrial Development Auth. Hospital Facility Rev., Series 2009 C, (Mountain States Health Alliance), 7.75%, 7/1/38(1) WASHINGTON — 0.5% Port of Seattle Rev., Series 2000 B, 6.00%, 2/1/15 (NATL)(1) Washington Health Care Facilities Auth. Rev., Series 2009 A, (Swedish Health Services), 6.50%, 11/15/33 WEST VIRGINIA — 0.5% West Virginia Economic Development Auth. Solid Waste Disposal Facilities Rev., Series 2010 A, (Appalachian Power Co.), VRDN, 5.375%, 12/1/20(1) 16 Principal Amount Value WISCONSIN — 1.6% Wisconsin Health & Educational Facilities Auth. Rev., (Luther Hospital), 5.75%, 11/15/30(1) $ $ Wisconsin Health & Educational Facilities Auth. Rev., Series 2004 A, (Southwest Health Center), 6.25%, 4/1/34 Wisconsin Health & Educational Facilities Auth. Rev., Series 2009 A, (St. John’s Communities, Inc.), 7.625%, 9/15/39 WYOMING — 0.8% Campbell County Solid Waste Facilities Rev., Series 2009 A, (Basin Electric Power Cooperative), 5.75%, 7/15/39(1) $ $ TOTAL INVESTMENT SECURITIES — 98.2% (Cost $273,995,201) OTHER ASSETS AND LIABILITIES — 1.8% TOTAL NET ASSETS — 100.0% $ Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 90 U.S. Long Bond March 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes March 2011 Notes to Schedule of Investments Ambac Ambac Assurance Corporation COP Certificates of Participation GO General Obligation LIBOR London Interbank Offered Rate NATL National Public Finance Guarantee Corporation resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $78,785,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $14,446,528, which represented 5.3% of total net assets. Security is in default. When-issued security. Escrowed to maturity in U.S. government securities or state and local government securities. Non-income producing. Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 17 Statement of Assets and Liabilities NOVEMBER 30, 2010 (UNAUDITED) Assets Investment securities, at value (cost of $273,995,201) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net realized loss ) Net unrealized depreciation ) Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * B Class C Class *Maximum offering price $9.07 (net asset value divided by 0.955) See Notes to Financial Statements. 18 Statement of Operations FOR THE SIX MONTHS ENDED NOVEMBER 30, 2010 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments ) Futures contracts ) Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets SIX MONTHS ENDED NOVEMBER 30, 2010 (UNAUDITED) AND YEAR ENDED MAY 31, 2010 Increase (Decrease) in Net Assets November 30, 2010 May 31, 2010 Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period See Notes to Financial Statements. 20 Notes to Financial Statements NOVEMBER 30, 2010 (UNAUDITED) 1. Organization American Century Municipal Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Massachusetts business trust. High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal income taxes. Capital appreciation is a secondary objective. The fund pursues its objectives by investing a portion of its assets in lower-rated and unrated municipal securities. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. Sale of the Institutional Class commenced on March 1, 2010. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. 21 When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders —Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2925% to 0.4100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended November 30, 2010 was 0.60% for the Investor Class, A Class, B Class and C Class and 0.40% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended November 30, 2010, are detailed in the Statement of Operations. 22 Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended November 30, 2010, were $47,676,330 and $59,060,018, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended November 30, 2010 Year ended May 31, 2010(1) Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold — — Issued in reinvestment of distributions 80 37 80 A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) March 1, 2010 (commencement of sale) through May 31, 2010 for the Institutional Class. 23 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of November 30, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $53,438 in receivable for variation margin on futures contracts and as a liability of $78,625 in payable for variation margin on futures contracts. For the six months ended November 30, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $(927,945) in net realized gain (loss) on futures contract transactions and $173,158 in change in net unrealized appreciation (depreciation) on futures contracts. 8. Risk Factors The fund invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity and default risk. 24 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) ) The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of May 31, 2010, the fund had accumulated capital losses of $(24,667,919), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: — — The fund has elected to treat $(7,877,841) of net capital losses incurred in the seven-month period ended May 31, 2010, as having been incurred in the following fiscal year for federal income tax purposes. 25 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended May 31 (except as noted) Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) — Total From Investment Operations ) ) Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(4) % % )% )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(5) % Ratio of Net Investment Income (Loss) to Average Net Assets %(5) % Portfolio Turnover Rate 17
